Citation Nr: 1435862	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  09-14 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines



THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

2. Entitlement to nonservice-connected death pension benefits.



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from January 1945 to February 1946, including as a Recognized Guerrilla within the Commonwealth Army of the Philippines.             He died in 2005, and the appellant is his surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines. 

This case was processed utilizing the Veterans Benefits Management System (VBMS) electronic claims file database. The Virtual VA paperless claims processing system does not contain additional documentation regarding this appeal.   

Copies of military personnel records were received in May 2014, which was after the most recent Supplemental Statement of the Case (SSOC) was issued; however, these documents were duplicative of the evidence that was already of record.  Therefore, the Board will proceed with adjudication.  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Based upon the Veteran's service as a as a Recognized Guerrilla within the Commonwealth Army of the Philippines, there is no basis under the law for establishing basic eligibility for nonservice-connected death pension benefits. 


CONCLUSION OF LAW

The criteria for basic eligibility for nonservice-connected death pension benefits are not met. 38 U.S.C.A. §§ 101, 1521 (West 2002 & Supp. 2013); 38 C.F.R. § 3.40 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant.  As set forth below, the pertinent facts in this case are not in dispute, and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error. See Mason v. Principi, 16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002); Wensch v. Principi, 15 Vet. App. 263, 268 (2001).


Law and Analysis

Pension is a benefit payable by VA to veterans of a period of war who meet the service requirements prescribed in 38 U.S.C.A. 1521(j) because of a disability, or to survivors of such veterans. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.3(b)(4).  A veteran meets the necessary service requirements if he served in active military, naval, or air service under one of the following conditions: (1) for 90 days or more during a period of war; (2) during a period of war and was discharged or released from service for a service-connected disability; (3) for a period of 90 consecutive days or more and such period began or ended during a period of war; or (4) for an aggregate of 90 days or more in two or more separate periods of service during more than one period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a). 

A nonservice-connected death pension is payable to the surviving spouse of a veteran who had the requisite wartime service, and whose annual income is less than the statutory maximum rate of death pension. 38 U.S.C.A. § 1541(a); 38 C.F.R. § 3.23.

Eligibility for VA benefits is governed by statutory and regulatory law that defines an individual's legal status as a veteran of active military, naval, or air service.           38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6. 

The term "veteran" is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2).  "Active military, naval, and air service" includes active duty. "Active duty" is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b). 

"Armed Forces" consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components. 38 C.F.R. § 3.1. 

Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized guerrilla service, is recognized service for certain VA purposes, as authorized by  38 U.S.C.A. § 107; 38 C.F.R. § 3.40. 

Service of persons enlisted under section 14 of Public Law No. 190, 79th Congress (Act of October 6, 1945), is included for compensation and dependency and indemnity compensation, but not for pension benefits.  All enlistments and reenlistments of Philippine Scouts in the Regular Army between October 6, 1945, and June 30, 1947, inclusive (i.e., "New" Philippine Scouts), were made under the provisions of Public Law No. 190, as it constituted the sole authority for such enlistments during that period.  This paragraph does not apply to officers who were commissioned in connection with the administration of Public Law No. 190.                  38 C.F.R. § 3.40(b). 

Service as a Philippine Scout in the Regular Army inducted between October 6, 1945, and June 30, 1947, inclusive, and in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service and unrecognized guerrilla service under a recognized commissioned officer, only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946, is included for compensation benefits, but not for pension benefits. 38 C.F.R. § 3.40(b), (c), and (d). 

Where a claim is based upon Philippine service, active service will be the period certified by the service department. 38 C.F.R. § 3.41(a).  When there is a question as to whether qualifying service is verified or adequately documented, VA shall request verification of service from the service department. 38 C.F.R. § 3.203(c).  The Court has held that the findings by the service department verifying a person's service are binding on VA for purposes of establishing service in the United States Armed Forces. Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Dacoron v. Brown, 4 Vet. App. 115 (1993). 

In this case, there is no dispute that the Veteran had a period of service as a           recognized guerrilla based on verification provided by the National Personnel Records Center.  His recognized guerrilla service was in his capacity as a member of the Commonwealth Army of the Philippines, as verified by military personnel records.  This service was not in the capacity of service in the Regular Philippine Scouts.  Under applicable law, this type of service does not qualify for the receipt of nonservice-connected pension benefits.  The appellant has not taken issue with or disputed the validity of the above findings, nor is there any basis in the documentation of the Veteran's service to the contrary.  Therefore, there is no legal basis to establish entitlement to nonservice-connected death pension. 

Accordingly, the preliminary requirement of qualifying Philippine service under             38 C.F.R. § 3.40 to warrant pension entitlement has not been met.  Where, as here, the law and not the evidence is dispositive, the claim should be denied because of the lack of entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The claim for nonservice-connected death pension is denied.


REMAND

The Veteran died in February 2005, and his death certificate lists the immediate cause as cerebrovascular disease due to cardiovascular disease.  Service connection was not established for any disability during his lifetime; however, the appellant has claimed that the Veteran's death was precipitated by a number of clinical conditions that had their onset in service. 

The appellant has submitted medical opinions to support her claim, but the Board is unable to ascertain the basis of their factual premise.  There is no indication that the physicians reviewed the claims file, service treatment records, or any other records, and there is no rationale for the conclusions reached.   Therefore, the Board finds that a VA medical opinion is necessary to address this contention.  

Accordingly, this claim is REMANDED for the following action:

1. The AOJ should arrange for a VA medical opinion to determine the etiology of the cause of the Veteran's death.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records and post-service medical records.

The examiner should opine as to whether it is at least as likely as not that the Veteran's cerebrovascular disease and cardiovascular disease were related to his military service.

In rendering this opinion, the examiner should consider (a) the letter marked "November 13, 1968" that purports to link a cardiovascular disorder and hypertension to service; (b) the July 2007 statement of a physician and public health official establishing a similar nexus; and (c) the lay witness statements of the appellant and others           on her behalf regarding the Veteran's ongoing symptomatology after service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of all additional evidence.  If the benefit sought is not granted, the appellant should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


